Citation Nr: 1603938	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2013 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the July 2013 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective October 24, 2012.  In the July 2014 rating decision, the RO denied a TDIU.  The Veteran appeals for a higher initial evaluation for PTSD and a TDIU.  

In March 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's PTSD does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The evidence does not demonstrate that the Veteran's service-connected disability precludes him from securing or following substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Veteran received notice of the requirements to substantiate a claim for a TDIU in a November 2013 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in July 2013 and May 2015.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Initial Evaluation

The Veteran is seeking a higher initial evaluation for his PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran has been currently evaluated as 50 percent disabling, effective October 24, 2012, for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In July 2013, the Veteran underwent a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Beginning one year ago, the VA examiner noted that the Veteran has been regularly (average six days per week) using cannabis.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms of recurrent and distressing recollections and dreams, avoidance behavior, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The VA examiner also identified symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Based on the objective findings, the VA examiner diagnosed the Veteran with PTSD and cannabis abuse.  Overall, the VA examiner determined that the Veteran's mental health symptomatology caused occupational and social impairment in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conservation.  In addition, the VA examiner found that the Veteran presented with moderate occupational and social impairment due to secondary cannabis abuse.  

VA treatment records from January 2014 to July 2014 document that the Veteran presented to the mental health clinic for treatment of his diagnosed PTSD, Intermittent Explosive Disorder (IED) and Tetrahydrocannabinol (THC) abuse.  He described having impaired sleep (six to seven hours nightly) due to nightmares, which was improved with medication.  Identifying himself as a "people person," the Veteran also said that his mood in public was irritated.  The Veteran said that he lacked motivation and pleasure.  Objective findings were unremarkable, except for a July 2014 VA treatment record which noted that the Veteran was flat in affect, speech and demeanor.  Otherwise, the VA treatment records showed that the Veteran was neatly groomed and casually dressed; alert and oriented; calm and cooperative; logical, linear, spontaneous, and appropriate in conversation and thought processes; did not complain of any psychotic symptoms; and denied suicidal or homicidal ideation, plan, or intent.  See January 2014, April 2014, and July 2014 VA treatment records, Virtual VA, CAPRI, dated 7/30/2014, pg. 56, 44, 27, respectively.  

In May 2015, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Aside from receipt of psychiatric medication for his sleep, the VA examiner noted that the Veteran denied receiving any other mental health treatment since his last VA examination.  No cannabis was used for the past four months.  Upon objective evaluation, the VA examiner found that the Veteran had a somewhat dysphoric mood and irritable affect; had a circumstantial thought process and regular speech; displayed mild evidence of psychomotor agitation; and denied current suicidal or homicidal ideation.  His PTSD symptoms included recurrent intrusive and distressing dreams; intense or prolonged psychological distress and marked psychological reactions at exposure to external cues; avoidance behavior; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior or angry outbursts; hypervigilance; problems with concentration; and sleep disturbance.  The VA examiner also noted symptoms of anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Overall, the VA examiner concluded that the Veteran's PTSD caused moderate impairment and occupational and social impairment in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conservation.  

Based on a careful review of the evidence, the Board finds that throughout the appeal period, the Veteran's PTSD does not warrant a higher 70 percent evaluation.  In other words, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires deficiencies in most areas.  Indeed, while the Veteran said that he had a lack of motivation and pleasure and was irritated dealing with the public, he also described having a good relationship with his wife of 43 years, having five close friends (two of whom he saw weekly), and a close relationship with his six siblings.  Moreover, the Veteran did participate in activities, including attending church weekly, eating out with his wife on a monthly basis, doing yard work, and taking care of his horses.  Although the objective findings show that the Veteran had chronic mental health symptoms, aside from taking psychiatric medication for his sleep, the evidence does not show, including by his own admission, that the Veteran sought any psychotherapy to treat his symptoms.  This suggests that even the Veteran believed that his symptoms were not so severe that he felt such therapy was required.  Notably, the July 2013 and May 2015 VA examiner's both concluded that the Veteran's mental health symptomatology was characterized by occupational and social impairment consistent with the 30 percent rating criteria.  In view of these factors, the Board finds that the Veteran's service-connected PTSD is no more than 50 percent disabling.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of depressed mood, chronic sleep impairment, anxiety, mild memory loss, panic attacks, disturbances of motivation and mood, hypervigilance, and exaggerated startle response.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency, severity and duration than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III.  TDIU

The Veteran says that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran's one service-connected disability, PTSD, is evaluated at 50 percent disabling.  At a combined 50 percent evaluation, the Veteran's service-connected disability does not satisfy the schedular requirements for a TDIU.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).  

The Board finds that the following evidence is the most probative evidence to the question of whether referral for extraschedular consideration of a TDIU is warranted.  In particular, the Board places weight upon the following: (1) an August 2013 VA Form 21-8940 which reports that the Veteran was last employed from 1999 to 2005 as a pipefitter or welder and in construction; left his employment due to his PTSD; and had not tried to obtain employment since he became too disabled to work; (2) conclusions made by the July 2013 and May 2015 VA examiners that the Veteran's PTSD caused moderate impairment and exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (3) the May 2015 VA examiner's finding that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment; (4) reports from the May 2015 VA examination that the Veteran engaged in social activities (e.g., attending church and eating out with wife), maintained several close friendships and a long-standing relationship with his wife, and had even recently refrained from his previous regular habit of cannabis use.  

The evidence of record does not reveal factors outside the norm for causing unemployability.  Although the Veteran has maintained that he stopped working in 2005 due to his PTSD, he has also reported that he has not tried to obtain employment.  Furthermore, the objective findings regarding the severity of his mental health symptoms do not demonstrate that his ability to secure employment would be hindered by his condition.  Indeed, the Veteran's PTSD has not been shown to be severe enough to warrant a higher evaluation that would demonstrate that the Veteran's level of functioning had been significantly diminished.  Rather, his current evaluation was found to be more generous than his current symptomatology actually reflects.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disability affects the Veteran's employment, the assigned schedular rating for the disability compensates the Veteran for such impairment.  Therefore, as the Veteran has not provided any evidence that his PTSD prevents him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


